Citation Nr: 1708017	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  10-19 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hip disabilities.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to an initial compensable evaluation for a left ankle disability and in excess of 10 percent from March 2, 2016.

4.  Entitlement to an initial evaluation in excess of 10 percent for a low back disability and in excess of 20 percent from July 13, 2016.

5.  Entitlement to an initial evaluation in excess of 10 percent from May 30, 2008; in excess of 0 percent from May 16, 2009, in excess of 10 percent from November 18, 2014; and in excess of 0 percent from March 2, 2016 thereafter for a heart disability.

REPRESENTATION

Veteran represented by:	Charles E. Binder, Attorney at Law


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to January 1971, from January 1990 to April 1990, and from October 2001 to October 2003.  The Veteran also had unverified periods of service with a Reserve Component.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In October 2012, the Veteran failed to show for the personal hearing he had requested before a Veterans' Law Judge traveling to the RO and therefore his hearing request is considered withdrawn.

This claim was previously before the Board in April 2013 at which time it was remanded for additional development.  That development having been completed, this claim has once again returned before the Board.

The issues of entitlement to service connection for a bilateral hip disability and increased evaluations for a left ankle disability and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The probative evidence of record shows that the Veteran's right ankle injury clearly and unmistakably preexisted his period of active service and was not caused  or clearly and unmistakably aggravated beyond its natural progression by such military service.

2.  The Veteran's service-connected heart disability, manifested as a supraventricular arrhythmia, only showed at most one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by electrocardiography (ECG) or holter monitor during the periods of May 30, 2008, to May 15, 2009; and November 18, 2014, to March 1, 2016; and did not show any compensable symptoms during the periods of May 16, 2009, to November 17, 2014; and March 2, 2016, to present.  There have been no showings of permanent atrial fibrillation (lone atrial fibrillation) or paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than four episodes per year documented by ECG or holter monitor throughout the period of appeals.


CONCLUSIONS OF LAW

1.  A right ankle disability was not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

2.  The criteria for a compensable evaluation for the periods of May 16, 2009, to November 17, 2014, and March 2, 2016, to present and an evaluation in excess of 10 percent for the periods of May 30, 2008, to May 15, 2009, and November 18, 2014, to March 1, 2016, for a service-connected heart disability have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.104, Diagnostic Code 7010 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Notice of the information and evidence necessary to substantiate the Veteran's claim was provided in a June 2008 letter.  The identified relevant evidence indicated to be available has been obtained, and the Veteran was examined for VA purposes in connection with this claim and relevant medical opinions were obtained.  In these circumstances, VA has met its duty to notify and assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Although it is noted that the record indicates that the Veteran had service in the reserve component, it is determined that specific dates of such service were unable to be verified.  From the existing record, it appears that this service ran from at least 1989 to 2003, the exact dates of this service include all dates of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) cannot be ascertained.  In the prior Remand, the Board requested that the RO contact the Veteran in order to obtain specific unit information for his reserve component service so that a complete request may be submitted to the National Personnel Records Center (NPRC).  The RO sent the Veteran a letter in December 2015 to request this information.  However, the Veteran failed to provide any additional information regarding his reserve component service and the RO was, therefore, unable to submit a completed request to NPRC to verify service dates.  

The Board notes that the duty to assist is not a one-way street; a claimant cannot stand idle when the duty to assist is invoked by failing to provide important information or otherwise failing to cooperate.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); Hurd v. West, 13 Vet. App. 449, 452 (2000) (noting that a veteran cannot passively wait for help from VA).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining verified service dates for reserve component service with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Further, the duty to assist also includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records and relevant social security administration (SSA) records.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  The record indicates that the RO obtained and associated the Veteran's SSA records with the claims file in December 2015.

Last, in April 2013, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives in regard to the issues of service connection for a right ankle disability and an increased evaluation for a heart disability.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Legal Criteria

Service Connection

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection further may be granted for chronic disabilities, such as arthritis, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted in service is not shown to be chronic, then a showing of continuity of symptomatology after service will be required to establish service connection.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology is limited specifically to the chronic conditions listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's current diagnosis of arthritis is considered a chronic condition under the statute.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014).  Therefore, presumptive service connection, and service connection based on continuity of symptomatology, is applicable.

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by his or her service record, the official history of each organization in which such veteran served, his or her treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a). 

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).

Where, as in this case, the current appeal is based on the assignment of an initial rating for a disability following a grant of service connection, the evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence used to decide whether an original rating on appeal was erroneous.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.  When adjudicating a claim for an increased-initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).

A veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's service-connected heart disability is rated as 10 percent from May 30, 2008; 0 percent from May 16, 2009, 10 percent from November 18, 2014; and 0 percent from March 2, 2016 thereafter.  38 C.F.R. § 4.104, Diagnostic Code 7010.  

A 10 percent evaluation is warranted for permanent atrial fibrillation (lone atrial fibrillation), or; one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by ECG or holter monitor.  Id.  A 30 percent evaluation is warranted for paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than four episodes per year documented by ECG or holter monitor.  Id.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Analysis

Right Ankle

The Veteran contends that his right ankle disability, diagnosed as arthritis, is the result of military service.

A review of the Veteran's service treatment records shows that the Veteran was seen in October 1989 for an examination of his right ankle.  It was noted that the Veteran had fractured his right lateral malleolus in 1984, several years after his release from active duty for his first term and nearly 5 years prior to reentry to service.  The hardware that had been implanted to treat the Veteran's right ankle was removed in 1988, about 1 year before he reentered active duty.

A review of the Veteran's outpatient treatment records shows a history of a right ankle fracture requiring surgery in 1986.

The Veteran was provided with a VA examination in March 2009.  Upon a review of the claims file, subjective interview, and objective testing, the examiner concluded that the Veteran did not have a current right ankle disability.  The examiner noted that he did not complain of any significant problems with his right ankle, but had occasional aggravating pain.  The examiner opined that the claimed right ankle injury was less likely than not caused or aggravated by the Veteran's military service.  In support, the examiner provided that the evidence of record showed that the Veteran's condition preexisted his second period of active duty, but occurred years after his first period of active duty.  The examiner stated that, although it is likely that the Veteran's right ankle was aggravated during military service, such aggravation was merely temporary and resolved completely at that time.

The Veteran was provided with an additional VA examination in March 2016.  The examiner reported that the Veteran's right ankle condition started around 1985 when racing cars.  He reported that his car flipped and his foot was caught in the roll bars.  He further reported that his right ankle symptoms include stiffness and decreased range of motion.  Following examination and a review of the entire evidence of record, including service treatment records, the examiner opined that the Veteran's right ankle condition is not due to active duty military service.  The examiner stated that his current right ankle condition is due to an injury in 1984, prior to active duty.  The examiner provided the rationale that a review of the medical records indicates that whenever the right ankle is discussed/noted/mentioned/documented, it is always noted in the context of the 1984 injury and surgeries.  The examiner noted that per the Veteran's own report of medical history, the right ankle fracture is noted in the context of past medical history and not as an active problem.

The examiner additionally noted that the Veteran's medical records show that two orthopedic specialists recorded a right ankle examination and information and neither documented any right ankle condition other than the one that occurred in 1984.  In addition, the examiner noted that neither orthopedic specialist found that the Veteran's history of right ankle injury limited his performance and no limitations were placed during service.  The examiner noted that the evidence shows that no limitations were actually placed until 1999, which is adequate time for the 1984 injury to manifest as arthritis.  The examiner also opined that the Veteran's right ankle condition was not aggravated beyond its natural progression by military service.  The examiner provided the rationale that service treatment records reveal normal right ankle examinations for multiple years after 1984.  The examiner noted that it was not until 1999 that a profile was given for the right ankle and this is adequate time for his right ankle to have developed arthritis due to his 1984 injury.  The examiner stated that there is no evidence of aggravation.

Based upon the evidence of record, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for a right ankle disability, so the appeal must be denied. 

It is noted that the Veteran has a currently disability of arthritis of the right ankle status post fracture as shown by the medical evidence of record, to include the March 2016 VA examination.  Although there is no indication of any event, injury, or disease during the Veteran's military service, the medical evidence of record does show that he injured his right ankle in between his periods of service in 1984.  In this regard, there has been a suggestion of possible aggravation of this pre-service disability beyond its natural progression during the Veteran's latter period of military service.  Accordingly, the issue turns upon whether the Veteran came into his second period of military service with a pre-existing disability and whether that disability was aggravated beyond its natural progression.

The Board notes that, under the presumption of soundness, a Veteran is considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Here, the Veteran's 1984 right ankle fracture was not noted on his 1989 entrance examination when he returned to active service.  Thus, he is presumed sound unless the presumption of soundness is rebutted.  For the reasons discussed below, the Board finds that the presumption of soundness has been rebutted as his right ankle fracture clearly and unmistakably pre-existed his second period of active service.  

VA law and regulation has placed the burden on VA to show not only that a condition clearly and unmistakably pre-existed service, but also that the pre-existing disease or injury was clearly and unmistakably not aggravated by service to deny service connection when the presumption of soundness attaches.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

VA may show a lack of aggravation if clear and unmistakable evidence establishes that there was no increase in disability during service, or that any increase in disability was due to the natural progress of the pre-existing condition.  Wagner, 370 F.3d at 1096.  If this burden is met, then the claimant is not entitled to service connection benefits.  Id.  On the other hand, if VA fails to show a lack of aggravation by clear and unmistakable evidence, then the presumption has not been rebutted.  Id. at 1094 (holding that Congress intended to "convert aggravation claims to ones for service connection when the government fails to overcome the presumption of soundness").  In that case, the claim will be considered as a normal claim for service connection and, if granted, no deduction for the degree of disability existing at the time of entrance will be made.  Id. at 1096 (citing 38 C.F.R. § 3.322).  In other words, the claim may not be denied, nor benefits deducted, on the basis of a finding that the disability in question pre-existed active service, if VA does not also meet its evidentiary burden of showing that the disability was not aggravated during service.

The clear-and-unmistakable-evidence standard is a much more formidable evidentiary burden to meet than the preponderance-of-the-evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the clear-and-unmistakable-evidence standard is more demanding than the clear-and-convincing-evidence standard, which in turn is higher than the preponderance-of-the-evidence standard).  It is an "onerous" and "very demanding" evidentiary standard, requiring that the evidence be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).

Here, it is undebatable that the Veteran's pre-existing right ankle fracture was aggravated beyond its natural progression by his military service.  This is because the probative medical evidence of record has shown that the Veteran's right ankle was essentially normal in medical examinations during his second period of military service, thereby showing no indication of any worsening condition.

Furthermore, although it was noted by the March 2009 VA examiner that the Veteran's right ankle may have undergone a short period of aggravation during military service, any such aggravation was merely acute and resolved completely.

Last, it is noted that the Veteran's right ankle fracture residuals did progress into arthritis during his last period of active service and resulted in him being placed on a profile, the opinion of the March 2016 VA examiner provided that such progression to arthritis was within the normal course and timing for the Veteran's injury.  Therefore, the aggravation was not attributable to his military service, but rather the normal progression of the injury.

Accordingly, for the reasons and bases discussed above, service connection for a right ankle disability is denied. 

Although, the Board is sympathetic to the Veteran's claim, taking into account all of the relevant evidence of record, the preponderance of the evidence is against a finding a relationship between the claimed right ankle disability and his military service.  The Board concludes that service connection is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert, 1 Vet. App. at 55.

Heart Disability

The Veteran claims that his heart disability, diagnosed as atrial fibrillation, is worse than currently reflected by his evaluations of 0 percent and 10 percent throughout the appeals period.

A review of the Veteran's outpatient treatment records shows that he was first diagnosed with atrial fibrillation in October 2001.  In November 2006 the Veteran had a trans venous pacemaker implanted to help control paroxysmal atrial fibrillation with breakthrough episodes, even on medication.  

The Veteran was provided with a VA examination in May 2009.  The VA examiner noted that the Veteran had a dual chamber pacemaker implanted to prevent episodes of atrial fibrillation by overdrive atrial pacing in November 2006.  He had his pacemaker removed about a week before the examination following undergoing a minimally invasive procedure.  The examiner indicated that the Veteran has been in sinus rhythm since his surgery and that he is not taking any medications and he has no problems with shortness of breath, chest pain, or palpitations.  The examiner provided a diagnosis of atrial fibrillation and indicated that this condition had its onset during military service.

On November 2014 the Veteran was shown to have reported symptoms of heart palpitations and electrocardiogram (EKG) revealed evidence of supraventricular tachycardia with retrograde p waves. 

The Veteran was provided with an additional VA examination in March 2016.  It revealed a diagnosis of atrial fibrillation, which was has resolved, status post ablation.  The examiner noted that the Veteran's last episodes of atrial fibrillation were in 2014, which resulted in him having an ablation.  The Veteran reported that he has had no problems since this procedure.  The examiner noted that the Veteran has had no blockages in his arteries.  The examiner additionally noted that continuous medication is not required for this condition.  On examination, the Veteran's heart had a normal rate and rhythm.  The examiner noted that the Veteran's metabolic equivalent (METs) due to his atrial fibrillation is greater than 10.

Based on the above, the Board finds that the Veteran's heart disability only meets the criteria for a compensable evaluation for the periods of May 16, 2009, to November 17, 2014, and March 2, 2016, to present and an evaluation in excess of 10 percent for the periods of May 30, 2008, to May 15, 2009, and November 18, 2014, to March 1, 2016, throughout the appeals period.  

In order to warrant the next higher evaluation for the periods of May 16, 2009, to November 17, 2014, and March 2, 2016, to present, the evidence must show a permanent atrial fibrillation (lone atrial fibrillation), or; one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by ECG or holter monitor.  Because the medical evidence of record has not at any time during these pertinent time periods shown the presence of any atrial fibrillation, as it was resolved, the Board finds that the Veteran is not entitled to a compensable evaluation.

In order to warrant the next higher evaluation for the periods of May 30, 2008, to May 15, 2009, and November 18, 2014, to March 1, 2016, the evidence must show a paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than four episodes per year documented by ECG or holter monitor.  Because the medical evidence of record has not at any time during these pertinent time periods shown the presence of atrial fibrillation more than 4 episodes per year or other supraventricular tachycardia, the Board finds that the Veteran is not entitled to an evaluation in excess of 10 percent.

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Director, Compensation Service, for consideration of 'an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In this regard, the schedular evaluations in this case are not inadequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected heart disability, but the evidence reflects that those manifestations, namely the presence of atrial fibrillation during the periods of May 16, 2009, to November 17, 2014, and March 2, 2016, to present as well as the presence of atrial fibrillation more than 4 episodes per year or supraventricular tachycardia during the periods of May 30, 2008, to May 15, 2009, and November 18, 2014, to March 1, 2016, are not present.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's heart disability, as the criteria assess social and occupational impairment.  Therefore, the Veteran's current rating appropriately contemplates the scope of his complaints.  Additionally, there have been no notations of frequent loss of work or hospitalizations due to this condition.  Accordingly, referral is not required.

A veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014).  However, in this case, the Veteran has not asserted, nor is it reasonably raised by the record, that there is a collective impact of her service-connected disabilities.  Therefore, remand for referral for extraschedular consideration on a collective basis is not warranted.  Yancy v. McDonald, 27 Vet. App. 484 (2016).

The evidence of record does not warrant ratings in excess of those assigned for the Veteran's heart disability at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2014).

Last, the Board notes that, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a total disability rating based upon individual unemployability (TDIU) claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  The record in this case has not shown and Veteran has not claimed unemployability as a result of his service-connected heart disability.  As such, no further discussion regarding entitlement to a TDIU shall ensue.


ORDER

Entitlement to service connection for a right ankle disability is denied.

Entitlement to an initial evaluation in excess of 10 percent from May 30, 2008; in excess of 0 percent from May 16, 2009, in excess of 10 percent from November 18, 2014; and in excess of 0 percent thereafter for a heart disability is denied.


REMAND

Bilateral Hips

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  Id. at 271.

Here, the 2013 Board Remand found that, as to the claim of service connection for bilateral hip disabilities, service records show that the Veteran was airborne qualified as well as that he sustained injuries in bad landings when parachuting or training to parachute in May 1990, September 1992, and March 1996.  The Veteran is also competent to report on what he feels such as problems with hip pain since these parachute/parachuting training accidents while on active duty even when not documented in his service treatment records.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Moreover, the post-service record starting in 2006 documents the Veteran's complaints and treatment for hip disabilities thereafter diagnosed as degenerative changes and/or bursitis of the hips in 2007.  Given this record, the Board finds that the claim of service connection for bilateral hip disabilities should also be remanded to obtain an opinion as to the relationship, if any, between the Veteran's current bilateral hip disabilities and his military service including his documented injuries in bad landings when parachuting or parachute training.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

It does not appear that the RO ever attempted to provide the requested development, as when it completed the supplemental statement of the case (SSOC) for the other issues on appeal, there was no discussion of the bilateral hips.  Additionally, there is no indication that any VA examination for the bilateral hips has been provided.

Accordingly, the claims file should be returned to the RO so that the previously requested development for the issue of the bilateral hips may be completed.

Low Back and Left Ankle

The Board observes that a new precedential opinion that directly impacts this case was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.

In this case, the examination forms used in the administration of the March 2009 and March 2016 VA examinations for the Veteran's left ankle and low back disabilities appear to have used a format that did not contain any discussion of active versus passive ranges of motion, nor was there any discussion of weight-bearing as appears to have been contemplated by the holding in Correia.  Accordingly, the Veteran should be afforded new VA examinations to address this matter.   

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding treatment records related to the Veteran's bilateral hip, low back, and left ankle disabilities.  

2. The AOJ should schedule the Veteran for an appropriate examination to determine the nature and etiology of his bilateral hip disabilities.  The electronic claims file should be provided to the examiner in connection with the examination.  All necessary testing should be performed.  After a review of the record on appeal and an examination of the claimant, the examiner should provide answers to the following questions:

a.  Is it at least as likely as not (50 percent probability or more) that the Veteran's current disability is related to his active duty or has continued since service?

b.  Is it at least as likely as not (50 percent probability or more) that any arthritis of either hip manifested itself to a compensable degree in any first post-service year?

In providing answers to the above questions, the examiner should take note of the fact that service treatment records show the Veteran was airborne qualified and was injured in at least three bad landing when parachuting and/or training to parachute as well as the fact that the claimant is competent and credible to report on what he can feel such as hip pain since these bad landings even when not documented in his service treatment records.

In providing answers to the above questions, the examiner should not rely solely on the lack of in-service and post-service medical evidence to provide the opinions.  

A complete rationale for all opinions must be provided

3. Schedule the Veteran for an appropriate VA examination to evaluate the service-connected low back disability.  The electronic claims file should be made available to the examiner.  

The examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing, and if possible, with the range of the opposite joint, if it is undamaged.  If any of the joints cannot be so tested, then the examiner should indicate that such testing cannot be done. 

Any opinions expressed in the report should be fully explained.  

4. Additionally, schedule the Veteran for an appropriate VA examination to evaluate the service-connected left ankle disability.  The electronic claims file should be made available to the examiner.  

The examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing, and if possible, with the range of the opposite joint, if it is undamaged.  If any of the joints cannot be so tested, then the examiner should indicate that such testing cannot be done. 

Any opinions expressed in the report should be fully explained.  

5. After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


